Citation Nr: 1104942	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral testicular 
condition.

4.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In April 2009, the Board remanded this case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., to 
accommodate the Veteran's request for a Travel Board hearing.

In August 2009, the Veteran testified before the undersigned at a 
Travel Board hearing held at the St. Louis RO.  The hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his tinnitus is caused by noise 
exposure in service.  In October 2005, a VA audiologist provided 
opinion that the Veteran's noise exposure during service most 
likely caused a worsening of his preexisting high frequency 
hearing loss.  The examiner next opined that the most likely 
etiology of the Veteran's tinnitus, which first manifested many 
years after service, could not be determined without resort to 
speculation.  The examiner noted that some patients developed 
tinnitus after years of sensorineural hearing loss, but that 
there was no way to determine if tinnitus and hearing loss were 
"definitively related" in this case.

VA does not require evidence of a definitive relationship between 
a disease and/or injury and an event during active service in 
order to establish service connection.  Rather, a claimant must 
only establish that the evidence is at least in equipoise in 
favor of the claim, at which point reasonable doubt is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107.  Because the 
rationale provided was premised upon the incorrect legal 
standard, the Board must find the October 2005 VA audiology 
examination report inadequate for rating purposes.  38 C.F.R. 
§ 4.2; Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008). 

At his August 2009 Board hearing, the Veteran alleged a worsening 
of hearing acuity since the October 2005 VA audiology 
examination.  As such, the Board will direct that a new 
examination be conducted.  During the examination, the examiner 
should conduct audiometric testing to determine the current 
severity of the service-connected bilateral hearing loss in 
addition to addressing the etiology issue outlined above.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

At his August 2009 Board hearing, the Veteran also reported 
filing a claim for disability benefits with the Social Security 
Administration (SSA).  VA has a duty to obtain SSA records when 
they may be relevant to a Veteran's claim.  See Voerth v. West, 
13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The Agency of Original Jurisdiction (AOJ) should contact 
the SSA and obtain and associate with the claims file copies of 
the Veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Finally, a June 2005 duty to notify and duty to assist letter to 
the Veteran failed to mention the tinnitus disability claim.  On 
remand, the AOJ should issue corrective notice on this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 on the 
issue of entitlement to service connection for 
tinnitus.

2.  Obtain the following documents in the 
possession of a federal agency:
    a) all legal and medical documents pertaining 
to the Veteran's application for SSA disability 
benefits; and
    b) clinical records of the Veteran's treatment 
at the VA Medical Center in St. Louis, Missouri 
since December 2005.

3.  After the receipt of any additional evidence 
and/or information, the Veteran should be afforded 
VA audiology examination.  The examiner should 
review the contents of the entire claims folder 
and should note such review in the examination 
report.  The examiner should conduct current 
audiometric testing to determine the current 
severity of the service-connected bilateral 
hearing loss.  

Additionally, the examiner should opine as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) that the 
Veteran's tinnitus is the result of noise exposure 
during service or is etiologically related to any 
other aspect of the Veteran's active duty service 
period.

The examiner should provide a rationale for all 
opinions expressed.  If the examiner is unable to 
provide an opinion without resort to speculation, 
the examiner should explain the reason why, e.g., 
unable to come to a conclusion due to a need for 
further information or because the limits of 
medical knowledge have been exhausted regarding 
the etiology of the disorder.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007); Jones 
(Michael) v. Shinseki, 23 Vet. App. 382, 390 
(2010).

4.  Thereafter, readjudicate the claims.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be furnished 
a Supplemental Statement of the Case and an 
appropriate period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


